In an action for divorce, defendant appeals from an order of the Supreme Court, Nassau County, dated March 11, 1971, which awarded plaintiff, pendente lite, alimony of $250 per week and $300 per week for the support of the two infant issue of the parties, directed defendant to pay the reasonable and necessary medical and dental expenses of plaintiff and the children, directed defendant to pay membership dues for two clubs, awarded plaintiff a counsel fee of $2,500 on account of the final fee to be determined by the trial court, awarded temporary custody of the children to plaintiff and enjoined defendant, pending the trial of the action, from selling, removing, encumbering or otherwise disposing of certain enumerated household furnishings. Order modified by reducing the award of alimony pendente lite to $200 per week and the direction for support *615of the infant issue to $200 per week. As so modified, order affirmed, without costs. Plaintiff now lives apart from the marital domicile, with her two infant children. She is unemployed and has no liquid assets. Special Term properly exercised its discretion to grant alimony, pendente lite, under these circumstances. The award, however, was excessive to the extent above indicated. Any seeming inequity with respect to temporary alimony may be solved by resort to a speedy trial (Lebovics v. Lebovics, 34 A D 2d 783; Tobias v. Tobias, 36 A D 2d 643). This action should proceed to trial promptly (Swinson v. Swinson, 29 A D 2d 693). Hopkins, Acting P. J., Martuscello, Shapiro, Ghilotta and Benjamin, JJ., concur.